DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they Figure 1 includes elements of the invention that are not labeled though may be discussed in the Specifications.  IN particular, the rectangular shape within the aperture of mirror 1 is unlabeled and two lines along the optical axis that may be intended to depict the sensor position and intermediate image plane position.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figure 3 contains blurry text and data/lines that cannot be discerned.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because of the following informalities:
Numeric values are provided with a comma decimal separator, though should conform to U.S. practice and use a point decimal separator
There are no units of measurement in Table 1
Appropriate correction is required.
Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claim 1 is objected to because of the following informalities:  indentations are marked with “-“ and “+” symbols without a conventional meaning or significance differentiating the symbols.  It is unclear.  Appropriate correction is required.

Claim 1 includes two sentences where only one is permitted.  Appropriate correction is required.

Claims 3 and 4 are objected to because values use comma decimal separators.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, limitations on “mirror 1” and “mirror 2” neither clearly differentiate between the mirrors nor necessary convey an intent to label the mirrors as corresponding to Reference Numbers “1” and “2” in the Specifications.  This is repeated for “Lens 1”, “Lens 2” and “Lens 3”.  A person of ordinary skill in the art would not understand the metes and bounds of the claim, as the claim does not clearly limit a first mirror and a second mirror in the system.  Appropriate correction is required.
Claim 1 recites “three lenses … arranged after a medial image plane”.  The term “after” is a relative term which renders the claim indefinite. The term “after” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite orientation, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, “after” will be interpreted as either (1) on the image-side of, or (2) on the object-side of.
Claim 1 recites “the second component plays an important role in fixing a pupil’s position to match a position of a cold shield of a sensor”.  A person having ordinary skill in the art would not understand the metes and bounds of the claimed invention limited by this language.  Firstly, “an important role” is a relative term wand is neither defined by the claim nor provided by the specification.  One of ordinary skill in the art would not be reasonably apprised of the scope of the invention as the phrasing further muddles whether the pupil, cold shield, and sensor are elements of the optical system. 
Claim 1 recites “eliminating absolutely aberration to ensure receiving good quality image at a plane of the sensor”. The phrasing “eliminating absolutely aberration” would have been understood by a person having ordinary skill in the art as providing an optical sub-system with eliminates aberration (see Optical Aberration in Wikipedia).
Claim 2 recites a table of parameters with several sources of indefiniteness of the claime invention:
Rows/materials lack antecedent basis as these are not tied to particular elements of the claimed invention
Values lack units of measurement
Values use comma decimal separators that muddle values (e.g. Axial Thickness “-51,175”)
Axial Thickness values in Rows 1 and 2 are negative and there is no known meaning for this
Top Row of Page 2, Column 3 is blank
Asterisks in Column 1
Claims 3 and 4 recite “optical system with the most optimal performance” is a relative phrase which renders the claim indefinite. The phrase is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how “performance” is related to the functionality and/or physical structure
Further, Claims 3 and 4 recite “a total length of 81mm” with no correspondence with structure in the claim.  A person having ordinary skill in the art would understand the “total 

Pertinent Art
While the rejections above preclude examination on the merits, the prior art made of record is considered pertinent to applicant's disclosure. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872